December 14,2017

Clerk of the Court                                                                 Victor Vega, #1447025
12th Court of Appeals                                                              Michael Unit
1517 W. Front Street, Suite 354                                                    2664 FliSUMT               —_______^
Tyler TX 75702

Re: Case No. 12-17-00386-CV
       Trial Cause No. DCCV17-432-349
       In re VEGA                                                                              DEC2 0 2W
 received your December 7, 2017 letters on December 12, 2017, concerning my filing/of Relator'IVitB6)iT                                         Appellate Cause No. 12-17-00302-CV
                                     Trial Court Cause No. DCCVI7-432-349



Victor VEGA, #1447025, Appellant                       §                           12thCourt of Appeals
                                                       §
vs.                                                    §                                    for the

                                                       §                                          \FILED /M c lor7T~—
Lorie Davis, Director, TDCJ-ID, et ai,                 §                                State of/T$gfh pn. . , ' 0FAPPEALS
Appellees                                                                                         } r^^SSSf&^L
                                                                                                            D£C 2 0 101?
                            UNSWORN DECLARATION OF PREVIOUS FILINGS                           /       '   =TT      —    .

                                                                                                      Testes, clerk
         I, Victor VEGA, #1447025, ("Appellant"), in this action, declare 1have brought one previoussTJitTTITTd
been a party to a second suit, while incarcerated, as detailed below, as required by Tex.Civ.Prac. & Rem. Code
§14.004(a).


         1. 42 U.S.C. §1983 suit filed in the United States District Court, Eastern District, Sherman Division, Civil
Action No. 4:16cvl72, Victor VEGA, #1447025 v. Town of Flower Mound, Texas, et al., including the Town of
Flower Mound, Texas, Flower Mound Police Chief, Martha Kotila, and LevonaBurgess. Appellant's suit involved
The Town of Flower Mound, and it's employees named, violated Appellant's right to Due Process in regards to
personal property the Town seized pursuant to a search warrant in Appellant's criminal case, that was improperly
destroyed without giving him notice as required by state law. The DistrictJudge, Amos L. Mazzant, III, dismissed
the suit with prejudice. The case is currently pending appeal in the 5th Circuit Court of Appeals, Appellate Cause
No. 17-40346. This case was not dismissed as frivolous or malicious.



         2. 42 U.S.C. §1983 suit filed in the United States District Court, Eastern District, Tyler Division, as
original Civil Action No. 6:16cv503, Steven Keith GREEN, #1628182 v. Texas Department of Criminal Justice, et
al., as a class action lawsuit. The Court split this suit into 400 individual actions, Appellant's being Victor VEGA,
#1447025 v. Texas Department of Criminal Justice, et al., Civil Action No. 6:16cv573. after Magistrate Judge K.
Nicole Mitchell's Order of Deficiency and Severance, which ordered each of the nearly 400 inmate plaintiffs to file
individual applications of in forma pauperis status, or pay filing fees. Appellant's individual action was dismissed
without prejudice for want of prosecution by District Judge Ron Clark. This case was not dismissed as frivolous or
malicious.
                                                VERIFICATION




         I, Victor VEGA, #1447025, do hereby swear, certify, and verify, that the foregoing information is true and
correct under penalty of perjury.


         Executed this 13th day of December, 2017 at Tennessee Colony, Texas.




                                                      /Tctor Vega, #1447025
                                                     ProSe
                                                     Michael Unit
                                                     2664 FM 2054
                                                     Tennessee Colony TX 75886
                                                      APPENDIX




Tex.R.App.P. Rule 52.3(k) requires Relator provide the text of any rule, regulation, statute, or any other law on
which his argument is based.




Relator asserts that his arguments are based on the following Texas Rules of Appellate Procedure:




Tex.R.App.P. Rule 296 Request for Findings of Facts and Conclusions of Law

         In any case tried in the District or County Court without a jury, any party may request the Court to state in
writing its Findings of Facts and Conclusions of Law. Such request shall be entitled "Request for Findings of Facts
and Conclusions of Law"and shall be filed within twenty days after the judgment is signed with the Clerk of the
Court, who shall immediately call such request to the attention of thejudge who tried thecase. The party making the
request shall serve it on all other parties in accordance with Rule 21a.




Tex.R.App.P. Rule 297 Time to File Findings of Facts and Conclusions of Law

         The Court shall file its Findings of Facts and Conclusions of Law within twenty daysafter a timely request
is filed. The Court shall cause a copy of its findings and conclusions to be mailed to each party in the suit. If the
Court fails to file timely Findings of Facts and Conclusions of Law, the party making the request shall within thirty
days after filing the original request, file with the Clerk and serve on all other parties in accordance with Rule 21a a
"Notice of Past Due Findings of Facts and Conclusions of Law" which shall be immediately called to the attention
of the Court by the Clerk. Such notice shall statethe date of the original request was filed and the date the Findings
of Facts and Conclusions of Law were due. Upon filingthis notice, the time for the Court to file Findings of Facts
and Conclusionsof Law is extended to forty days from the date the original request was filed.
CSINIB02/CINIB02        TEXAS DEPARTMENT OF CRIMINAL JUSTICE                        12/14/17
MI59/SS00136                  IN-FORMA-PAUPERIS DATA                                11:26:04
TDCJ#:   01447025 SID#:   07741648 LOCATION:      MICHAEL               INDIGENT DTE:
NAME: VEGA,VICTOR                               BEGINNING PERIOD: 06/01/17
PREVIOUS TDCJ NUMBERS:
CURRENT BAL:           285.22   TOT HOLD AMT:               0.00    3MTH TOT DEP:                  600.00
6MTH DEP:            1,500.00 6MTH AVG BAL:              386.30     6MTH AVG DEP:                  250.00
MONTH HIGHEST BALANCE TOTAL DEPOSITS             MONTH HIGHEST BALANCE TOTAL DEPOSITS
11/17       624.14              300.00           08/17        534.28                300.00
10/17       560.04                0.00           07/17        631.79                300.00
09/17       560.04              300.00           06/17        535.32                300.00
PROCESS DATE     HOLD AMOUNT        HOLD DESCRIPTION




STATE OF TEXAS COUNTY OF /fAS{£SiiM
ON THIS THE/^DAY OF T£av^,c OW I CERTIFY THAT THIS DOCUMENT IS A TRUE,
COMPLETE,AND UNALTERED COPY MADE BY ME OF INFORMATION CONTAINED IN THE
COMPUTER DATABASE REGARDING THE OFFENDER'S ACCOUNT.                NP SIG:
PF1-HELP PF3-END ENTER NEXT TDCJ NUMBER:                     OR SID NUMBER:




                                                                             Notary Without Bond